TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00591-CR



                                   Michael Parrett, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
         NO. 1010132, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Michael Parrett timely filed a pro se notice of appeal after the trial court revoked his

deferred adjudication supervision, convicted him of injury to a child, and imposed a four-year

sentence. The court has certified that this is a plea-bargain case and Parrett has no right of appeal.

               In a plea bargain for deferred adjudication, the bargain is complete when the

defendant enters his plea of guilty in exchange for deferred adjudication community supervision.

Hargesheimer v. State, 182 S.W.3d 906, 913 (Tex. Crim. App. 2006). Appellate rule 25.2(a)(2)

restricts the defendant’s right of appeal from the deferred adjudication order, but does not restrict

the defendant’s right of appeal following a subsequent adjudication of guilt. Id. Tex. R. App. P.

25.2(a)(2). This is the case even if the defendant pleaded “true” to the allegations in the motion to
adjudicate in exchange for an agreed punishment recommendation, because rule 25.2(a)(2) applies

only when the “defendant’s plea is guilty or nolo contendere.” Tex. R. App. P. 25.2(a)(2); see also

Gutierrez v. State, 108 S.W.3d 304, 309-10 (Tex. Crim. App. 2003) (holding that plea bargain

recommendation is not binding on trial court at revocation hearing). After adjudication of guilt, the

defendant’s appeal is restricted only by article 42.12, section 5(b). Hargesheimer, 182 S.W.3d at

912; Tex. Code Crim. Proc. Ann. art. 42.12., § 5(b) (West Supp. 2006). We cannot determine from

the documents forwarded to this Court with the notice of appeal whether the plea bargain referred

to in the trial court’s certification was at the original trial or at the adjudication hearing, but in either

event, it does not restrict Parrett’s right of appeal following adjudication.

                The appeal is abated. The trial court is instructed to prepare and file an amended

certification reflecting that this is not a plea-bargain case, and the defendant has the right of appeal.

Hargesheimer, 182 S.W.3d at 913. If Parrett is indigent, the court shall appoint counsel and order

the preparation of a free appellate record. A copy of the amended certification and of the order

appointing counsel, if made, shall be forwarded to the Clerk of this Court no later than December

11, 2006.



                                                  __________________________________________

                                                  Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Filed: November 22, 2006

Do Not Publish



                                                     2